
	
		II
		112th CONGRESS
		1st Session
		S. 269
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2011
			Mr. Cornyn (for himself
			 and Mrs. Hutchison) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To designate the Department of Veterans Affairs medical
		  center in Big Spring, Texas, as the George H. O’Brien, Jr., Department of
		  Veterans Affairs Medical Center, and for other purposes.
	
	
		1.FindingsCongress finds that—
			(1)(A)George H. O’Brien, Jr.,
			 was born on September 10, 1926, in Fort Worth, Texas;
				(B)O’Brien served as a seaman in the
			 United State Merchant Marine during the period beginning in December 1944 and
			 ending in May 1946;
				(C)in July 1949, while attending college
			 at the Texas Technological College (now known as Texas Tech
			 University), O’Brien enlisted in the United States Marine Corps
			 Reserve;
				(D)after graduating from college in 1950,
			 O’Brien was ordered to active duty and departed for Korea in September
			 1952;
				(E)following his discharge from the
			 service, O’Brien settled in Big Spring, Texas, to raise his family; and
				(F)O’Brien often participated in
			 volunteer programs at the Department of Veterans Affairs medical center in Big
			 Spring;
				(2)(A)O’Brien was awarded the
			 Medal of Honor, the highest honor in the United States awarded for valor to
			 members of the Armed Forces, for his actions during the Battle for the Hook, on
			 October 27, 1952, in Korea for conspicuous gallantry and intrepidity at the
			 risk of his life above and beyond the call of duty as a rifle platoon commander
			 of Company H, 3d Battalion, 7th Marines, 1st Marine Division
			 (Reinforced);
				(B)although wounded several times during
			 intense fighting to regain a vitally important hill position on the main line
			 of resistance, then-Second Lieutenant O’Brien bravely led his platoon into
			 deadly small arms, artillery, and mortar fire against a numerically superior
			 force; and
				(C)during the battle, O’Brien repeatedly
			 engaged the enemy at close range, killing at least 3 enemy soldiers, eventually
			 securing the position until relieved;
				(3)in addition to
			 being awarded the Medal of Honor during his service in Korea, O’Brien received
			 2 Purple Heart Medals for wounds received during combat, the Korean Service
			 Medal with 2 bronze stars, the United Nations Service Medal, and several other
			 military honors;
			(4)O’Brien—
				(A)was awarded the
			 Medal of Honor personally by President Dwight D. Eisenhower; and
				(B)is the only Medal
			 of Honor recipient from Big Spring, Texas;
				(5)on his release
			 from the United States Marine Corps, O’Brien—
				(A)began a career as
			 a petroleum geologist in Texas; and
				(B)served on the
			 Marine Corps Scholarship Foundation and the Medal of Honor Society; and
				(6)O’Brien died on
			 March 11, 2005, in Midland, Texas.
			2.George H. O’Brien,
			 Jr., Department Of Veterans Affairs Medical Center
			(a)DesignationThe Department of Veterans Affairs medical
			 center located in Big Spring, Texas, shall be known and designated as the
			 George H. O’Brien, Jr., Department Of Veterans Affairs Medical
			 Center.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Department of
			 Veterans Affairs medical center referred to in subsection (a) shall be deemed
			 to be a reference to the George H. O’Brien, Jr., Department Of Veterans
			 Affairs Medical Center.
			
